DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ remarks/amendments filed on December 9, 2021. Claims 1-20 are pending for examination.
Response to Arguments
Applicant’s arguments, filed on December 9, 2021, with respect to Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 
Prior Arts of Record
The closest prior art of record issued to Chen et al. (US Patent No. 7,761,404) discloses a system and method for managing privileges by storing system defined and user defined privilege definition codes in a database table, with a first plurality of the codes reserved to system defined privilege definition codes, and codes beyond the first plurality reserved to user defined privilege definition codes; and executing a database stored procedure selectively for adding, updating and deleting a user defined privilege (See Summary of Invention).
The prior art publication to Murthy et al. (US 2007/0276835) discloses a system and method for access control rewrite that generate rewritten queries that may be executed more efficiently using index evaluation to determine which rows satisfy one or more access control conditions. In an index evaluation, an index is examined to 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior arts of record fails to teach or fairly suggest assign an operation-specific privilege to one or more users to perform a particular data change operation within a subset of rows in a database table within a database, and assign a column-level operation-specific privilege, associated with the particular data change operation, to one or more columns of said database table; via a database session established for a particular user, of the one or more users, receiving a data manipulation language (DML) statement that specifies the particular data change operation to at least one row of said subset of rows and to a column of said one or more columns, said database session including a particular security context for the particular user; based, at least in part, on the one or more privilege rules and the particular security context of the particular user, allowing the particular data change operation, as recited in independent claim 1 and substantially similar to independent claim 11.
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	February 8, 2022